Citation Nr: 9903669	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-31 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral otitis 
externa, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1957 to 
January 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating action in which the RO 
denied a rating in excess of 10 percent for the veteran's 
bilateral otitis externa.  The veteran appealed and was 
afforded a hearing at the RO in August 1993.  His claim was 
denied by the hearing officer in September 1993; the veteran 
was notified of this denial in a September 1993 Supplemental 
Statement of the Case (SSOC).  In January 1997, the Board 
remanded the case for evidentiary development.  Some of the 
requested development has been accomplished and the case has 
now been returned to the Board for further appellate 
consideration.

In a September 1993 rating action, the RO denied secondary 
service connection for bilateral defective hearing.  The 
veteran was notified of that determination by letter in 
February 1994.  The veteran did not file a timely Notice of 
Disagreement (NOD) to the September 1993 rating action and 
that issue is not before the Board for appellate 
consideration.


REMAND

At the time of the January 1997 Board remand, we noted that 
the veteran was in receipt of the maximum schedular 
evaluation for otitis externa, which is evaluated under the 
provisions of 38 C.F.R. § 4.87a, Diagnostic Code 6210 as a 
disease of the auditory canal.  Unlike otitis media, 
otosclerosis and otitis interna, the rating schedule does not 
provide for evaluating otitis externa on the basis of loss of 
hearing.  This is consistent with the fact that otitis 
externa represents only an inflammation of the external ear.  
In view of the foregoing, the only way the veteran could 
receive a rating in excess of 10 percent for his otitis 
externa would be on an extraschedular basis.

The criteria for the assignment of an extraschedular 
evaluation requires a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321 (b)(1) (1998).

Entitlement to an increased rating on an extraschedular basis 
was previously denied by the local hearing officer in his 
decision of September 1993.  However, at the time of the 
January 1997 Board remand, there was insufficient evidence in 
the claims folder to properly evaluate the veteran's claim 
under the applicable criteria.  As such, the case was 
remanded by the Board in January 1997 for further VA 
otolaryngological examination and a medical opinion which 
would provide the necessary information for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321 (b).  The remand order specifically requested that 
the VA physician comment on (a) the existence of any in-
patient hospitalizations since 1993 as a result of his 
service connected ear disorder; (b) how the veteran's service 
connected ear disorder affects his daily functioning, his 
employability, and, in particular, whether it results in 
marked interference with employability.

Pursuant to the Board remand, the veteran was seen for a 
complete VA otolaryngological examination in May 1997.  The 
veteran complained of a "tickling" in both ears.  The VA 
examiner noted the veteran's long history of chronic otitis 
externa and indicated that the veteran had been seen on 
multiple occasions in the otolaryngology clinic.  He has 
chronic itching ears; multiple medications have been 
utilized.  The veteran has been advised to leave his hearing 
aids out.  He uses a cotton swab to alleviate the "tickle" 
in his ears.  On examination, the auricles were normal.  Both 
ear canals had cerumen impacted against the tympanic membrane 
and extending into the anterior sulcus.  There was a wad of 
cotton in the medial aspect of the right ear canal, evidently 
left there by a cotton swab.  There was no evidence of 
inflammation of the canal wall skin or moisture to suggest 
the presence of otitis externa.  The tympanic membrane was 
normal with the exception of the trauma induced by cerumen 
removal.  There was no evidence of perforation, thickening or 
inflammation.  The tympanum and mastoid were normal in both 
ears.  There was no evidence of active ear disease or 
infectious disease of the middle or inner ear.  There was no 
evidence that ear disease was affecting the veteran's 
balance.  A flexible fiberoptic laryngoscopy was performed 
and revealed a normal nasopharynx, tongue base, epiglottis 
and false vocal chords.  There was evidence of post-coracoid 
edema strongly suggestive of chronic gastroesophageal reflux 
disease.  The diagnostic impression was self-induced cerumen 
impaction, foreign body in the right ear canal, and chronic 
referred otalgia due to probably chronic gastroesophageal 
reflux disease, with no evidence of current otitis externa.

While the report of the May 1997 VA otolaryngological 
examination demonstrates that a comprehensive and thorough 
examination was conducted, the examiner failed to provide the 
requested medical opinion with respect to in-patient 
hospitalizations and the effect of the veteran's service 
connected ear disorder on his employability.  It may be 
inferred from the report of examination that the veteran has 
not required in-patient hospitalizations for his ear 
disorder, insofar as the report references a long history of 
outpatient treatment only.  However, there is a complete 
absence of commentary regarding the effect of the veteran's 
service connected ear disorder on his employability.  Where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Against this background, we are 
constrained to remand for further medical opinion.

The case is remanded to the RO for the following action:

The entire claims folder should be 
forwarded to the VA examiner who 
conducted the May 1997 VA examination of 
the veteran, if available.  Following 
review of the entire claims folder, 
including a copy of this remand, the VA 
examiner should specifically respond to 
the following questions: (a) Has the 
veteran's bilateral otitis externa 
resulted in frequent inpatient hospital 
care since 1993; (b) What medication is 
the veteran currently using to treat the 
condition; is the medication being used 
as prescribed, and is the condition 
responding to the medication; (c) How has 
the condition affected the veteran's 
daily functioning and his employability 
and, in particular, does it result in 
marked interference with employability.  
The RO is advised that additional 
examination of the veteran is not 
required unless the VA examiner is unable 
to answer the above questions without 
further examination of the veteran.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both the appellant and his representative should be 
provided with a Supplemental Statement of the Case.  The 
veteran and his representative should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to comply with a 
precedent decision of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


